Exhibit 10.46

KLA-TENCOR CORPORATION

2004 EQUITY INCENTIVE PLAN

As Amended and Restated

1. Purposes of the Plan. The purposes of this 2004 Equity Incentive Plan are:

 

  •  

to attract and retain the best available personnel for positions of substantial
responsibility,

 

  •  

to provide additional incentive to Service Providers, and

 

  •  

to promote the success of the Company’s business.

Awards granted under the Plan may be Incentive Stock Options, Nonstatutory Stock
Options, Stock Appreciation Rights, Restricted Stock Units, Performance Shares,
Performance Units or Deferred Stock Units, as determined by the Administrator at
the time of grant.

2. Definitions. As used herein, the following definitions shall apply:

(a) “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.

(b) “Annual Revenue” means the Company’s or a business unit’s net sales for the
Fiscal Year, determined in accordance with generally accepted accounting
principles.

(c) “Applicable Laws” means the requirements relating to the administration of
equity compensation plans under U.S. state corporate laws, U.S. federal and
state securities laws, the Code, any stock exchange or quotation system on which
the Shares are listed or quoted and the applicable laws of any other country or
jurisdiction where Awards are granted under the Plan.

(d) “Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock Units, Performance Shares,
Performance Units or Deferred Stock Units.

(e) “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.

(f) “Awarded Stock” means the Common Stock subject to an Award.

(g) “Board” means the Board of Directors of the Company.

(h) “Cash Position” means the Company’s level of cash and cash equivalents.

(i) “Change of Control” means the occurrence of any of the following events, in
one or a series of related transactions:

(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, other than the Company, a subsidiary of the Company or a Company
employee benefit plan, including any trustee of such plan acting as trustee, is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the total combined voting power of the Company’s then
outstanding securities entitled to vote generally in the election of directors;
or



--------------------------------------------------------------------------------

(ii) a merger or consolidation of the Company with any other corporation, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least fifty percent (50%) of the total combined voting
power represented by the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation; or

(iii) the sale or disposition by the Company of all or substantially all the
Company’s assets; or

(iv) a change in the composition of the Board, as a result of which fewer than a
majority of the Directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (A) are Directors as of the date this Plan is approved
by the Board, or (B) are subsequently elected, or nominated for election, to the
Board with the affirmative votes of at least a majority of the Incumbent
Directors and whose election or nomination was not in connection with any
transaction described in (i) or (ii) above or in connection with an actual or
threatened proxy contest relating to the election of Directors of the Company.

(j) “Code” means the Internal Revenue Code of 1986, as amended.

(k) “Committee” means a Committee appointed by the Board in accordance with
Section 4 of the Plan.

(l) “Common Stock” means the Common Stock of the Company.

(m) “Company” means KLA-Tencor Corporation.

(n) “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services and who is compensated for such
services.

(o) “Deferred Stock Unit” means a deferred stock unit Award granted to a
Participant pursuant to Section 14.

(p) “Director” means a member of the Board.

(q) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

(r) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. A Service Provider shall
not cease to be an Employee in the case of (i) any leave of absence approved by
the Company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor. A leave of absence in
excess of three (3) months will result in the loss of Incentive Stock Option
status, unless the



--------------------------------------------------------------------------------

Participant is provided with the right to reemployment upon expiration of such
leave by statute or contract. If such right to reemployment upon expiration of a
leave of absence approved by the Company is not so provided to the Participant,
then upon the expiration of the six (6) month period measured from the
commencement date of such leave, any Incentive Stock Option held by the
Participant shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Nonstatutory Stock Option.

(s) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(t) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange, including
(without limitation) the Nasdaq Global or Global Select Market, the Fair Market
Value per Share shall be the closing sales price for such stock (or the closing
bid, if no sales were reported) as quoted on such exchange (or the exchange with
the greatest volume of trading in Common Stock) on the day of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

(ii) If the Common Stock is not listed on any established stock exchange but is
quoted on the Nasdaq System or is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value per Share
shall be the mean between the high bid and low asked prices for the Common Stock
on the last market trading day prior to the day of determination, as reported in
The Wall Street Journal or such other source as the Administrator deems
reliable;

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value per Share shall, for purposes of Incentive Stock Options, be
determined in good faith by the Administrator and shall, for purposes of all
other Awards, be determined by the Administrator through the reasonable
application of a reasonable valuation method that takes into account the
applicable valuation factors set forth in the regulations issued under
Section 409A of the Code.

(u) “Fiscal Year” means a fiscal year of the Company.

(v) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

(w) “Net Income” means, as to any Fiscal Year, the income after taxes of the
Company for that Fiscal Year, as determined in accordance with generally
accepted accounting principles.

(x) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

(y) “Notice of Grant” means a written or electronic notice evidencing certain
terms and conditions of an individual Award. The Notice of Grant is part of the
Option Agreement.

(z) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.



--------------------------------------------------------------------------------

(aa) “Operating Cash Flow” means the Company’s (or a business unit’s) Net Income
plus depreciation and amortization less capital expenditures plus changes in
working capital comprised of accounts receivable, inventories, other current
assets, trade accounts payable, accrued expenses, product warranty, advance
payments from customers and long-term accrued expenses, determined in accordance
with generally acceptable accounting principles.

(bb) “Operating Income” means the Company’s (or a business unit’s) income from
operations, excluding any unusual items, determined in accordance with generally
accepted accounting principles.

(cc) “Option” means a stock option granted pursuant to the Plan.

(dd) “Option Agreement” means a written or electronic agreement between the
Company and a Participant evidencing the terms and conditions of an individual
Option grant. The Option Agreement is subject to the terms and conditions of the
Plan.

(ee) “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.

(ff) “Participant” means the holder of an outstanding Award granted under the
Plan.

(gg) “Performance Goals” means any of the following performance criteria upon
which the vesting of one or more Awards under the Plan may be based: (i) Total
Stockholder Return; (ii) earnings or Net Income per share; (iii) Net Income or
Operating Income; (iv) earnings before interest, taxes, depreciation,
amortization and/or stock-based compensation costs, or operating income before
depreciation and amortization; (v) sales or Annual Revenue targets; (vi) Return
on Assets, Return on Equity or Return on Sales; (vii) cash flow or Operating
Cash Flow or Cash Position; (viii) market share; (ix) cost reduction goals;
(x) budget comparisons; (xi) operating margin; (xii) implementation or
completion of projects or processes strategic or critical to the Company’s
business operations; (xiii) measures of customer satisfaction; (xiv) any
combination of, or a specified increase in, any of the foregoing; (xv) economic
value added; and (xvi) the formation of joint ventures, research and development
collaborations, marketing or customer service collaborations, or the completion
of other corporate transactions intended to enhance the Company’s revenue or
profitability or expand its customer base. In addition, such Performance Goals
may be based upon the attainment of specified levels of the Company’s
performance under one or more of the measures described above relative to the
performance of other entities and may also be based on the performance of any of
the Company’s business units or divisions or any Parent or Subsidiary. Each
applicable Performance Goal may include a minimum threshold level of performance
below which no Award will be earned, levels of performance at which specified
portions of an Award will be earned and a maximum level of performance at which
an Award will be fully earned. Each applicable Performance Goal may be
structured at the time of the Award to provide for appropriate adjustment for
one or more of the following items: (A) asset impairments or write-downs;
(B) litigation judgments or claim settlements; (C) the effect of changes in tax
laws, accounting principles or other laws, regulations or provisions affecting
reported results; (D) accruals for reorganization and restructuring programs;
(E) extraordinary, nonrecurring items as described in Accounting Principles
Board Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
stockholders for the applicable year; (F) the operations of any business
acquired by the Company; (G) divestitures of one or more business operations or
the assets thereof and (H) any other adjustment consistent with the operation of
the Plan.



--------------------------------------------------------------------------------

(hh) “Performance Share” means a performance share Award granted to a
Participant pursuant to Section 12.

(ii) “Performance Unit” means a performance unit Award granted to a Participant
pursuant to Section 13.

(jj) “Plan” means this 2004 Equity Incentive Plan.

(kk) “Restricted Stock Unit” means an Award made pursuant to Section 11 of the
Plan which will entitle the Participant to receive a share of Common Stock upon
the vesting of that unit.

(ll) “Return on Assets” means the percentage equal to the Company’s (or a
business unit’s) Operating Income before incentive compensation, divided by the
Company’s (or business unit’s) average net assets, determined in accordance with
generally accepted accounting principles.

(mm) “Return on Equity” means the percentage equal to the Company’s Net Income
divided by average stockholders’ equity, determined in accordance with generally
accepted accounting principles.

(nn) “Return on Sales” means the percentage equal to the Company’s (or a
business unit’s) Operating Income before incentive compensation, divided by the
Company’s (or business unit’s) revenue, determined in accordance with generally
accepted accounting principles.

(oo) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

(pp) “Section 16(b)” means Section 16(b) of the Exchange Act.

(qq) “Service Provider” means an Employee, Consultant or Director.

(rr) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 18 of the Plan.

(ss) “Stock Appreciation Right” or “SAR” means an Award granted pursuant to
Section 10 hereof.

(tt) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(uu) “Total Stockholder Return” means the total return (change in share price
plus reinvestment of any dividends) of a Share.

3. Stock Subject to the Plan. Subject to the provisions of Section 18 of the
Plan, the maximum aggregate number of Shares which may be issued under the Plan
is limited to 32,000,000 Shares. Such share reserve includes: (i) the initial
reserve of 11,000,000 Shares plus 1,500,000 Shares subject to outstanding
options under the Company’s 1982 Stock Option Plan and the Company’s 2000
Nonstatutory Stock Option Plan that subsequently expired unexercised; (ii) an
increase of 8,500,000 Shares, approved by the Board and subsequently approved by
the stockholders in November 2007; and (iii) an additional increase of
11,000,000 Shares, approved by the Board subject to stockholder approval at the
Company’s Annual Meeting of Stockholders in November 2009.



--------------------------------------------------------------------------------

Any Shares issued upon the exercise of Options or SARs shall be counted against
the numerical limits of this Section 3 as one share for every share so issued.
Any Shares issued pursuant to Restricted Stock Unit, Performance Share,
Performance Unit or Deferred Stock Unit Awards for cash consideration per Share
or unit less than 100% of Fair Market Value on the award date shall be counted
against the numerical limits of this Section 3 as 1.8 shares for every one share
so issued.

The Shares may be authorized, but unissued, or reacquired Common Stock.

If an Award expires or becomes unexercisable without having been exercised in
full, or, with respect to Restricted Stock Units, Performance Shares,
Performance Units or Deferred Stock Units, is forfeited by the Participant or
any unvested Shares issued pursuant to that Award are repurchased by the Company
at a price per share not greater than the original issue price, then the Shares
not issued under such Award or any issued but unvested Shares forfeited or
repurchased under such Award shall become available for future issuance under
the Plan (unless the Plan has terminated). Upon the exercise of a SAR settled in
Shares, the gross number of Shares covered by the portion of the Award so
exercised will cease to be available under the Plan. However, Shares that have
actually been issued under the Plan under any Award shall not be returned to the
Plan and shall not become available for future issuance under the Plan;
provided, however, that if unvested Shares issued pursuant to Restricted Stock
Units, Performance Shares, Performance Units or Deferred Stock Units are
repurchased by the Company at their original issue price or are forfeited by the
Participants, then such Shares shall become available for future issuance under
the Plan. Shares used to pay the exercise or issue price for the Shares subject
to an Option or other Award shall become available for future issuance under the
Plan. To the extent an Award under the Plan is paid out in cash rather than
Common Stock, such cash payment shall not result in reducing the number of
Shares available for issuance under the Plan. Shares withheld by the Company in
satisfaction of the applicable withholding taxes upon the issuance, vesting or
settlement of Awards shall not be available for future issuance under the Plan.

4. Administration of the Plan.

(a) Procedure.

(i) Multiple Administrative Bodies. The Plan may be administered by different
Committees with respect to different groups of Service Providers.

(ii) Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Options or other Awards granted hereunder as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan shall be administered by a Committee of two or more “outside
directors” within the meaning of Section 162(m) of the Code.

(iii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured so as to satisfy the requirements for exemption under Rule 16b-3.

(iv) Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted so as to satisfy Applicable Laws.

(b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority, in its
discretion:

(i) to determine the Fair Market Value of the Common Stock in accordance with
Section 2(t) of the Plan;



--------------------------------------------------------------------------------

(ii) to select the Service Providers to whom Awards may be granted hereunder;

(iii) to determine when and to what extent Awards or any combination thereof are
to be granted hereunder;

(iv) to determine the number of shares of Common Stock or equivalent units to be
covered by each Award granted hereunder;

(v) to approve forms of agreement for use under the Plan;

(vi) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Options or SARs
may be exercised or other Awards vest (which may be based on performance
criteria), the issue dates for the Shares underlying such Awards (other than
Options or SARs), any vesting acceleration or waiver of forfeiture restrictions,
and any restriction or limitation regarding any Award or the shares of Common
Stock relating thereto, based in each case on such factors as the Administrator,
in its sole discretion, shall determine;

(vii) to construe and interpret the terms of the Plan and Awards;

(viii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;

(ix) to modify or amend each Award (subject to Section 20(c) of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Options and SARs longer than is otherwise provided for
in the Plan;

(x) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

(xi) to allow Participants to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares to be issued upon exercise, vesting or
settlement of an Award that number of Shares having a Fair Market Value equal to
the minimum amount required to be withheld, rounded up to the nearest whole
Share (but no more). The Fair Market Value of any Shares to be withheld shall be
determined on the date that the amount of tax to be withheld is to be determined
(or, if such tax determination date is not a market trading day, then the Fair
Market Value shall be determined as of the market trading day immediately prior
to such tax determination date). All elections by a Participant to have Shares
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may deem necessary or advisable. The Administrator may also
structure one or more such Awards so that a portion of the underlying Shares
will automatically be withheld to satisfy the applicable withholding taxes upon
the issuance, vesting or settlement of those Awards;

(xii) to determine the terms and restrictions applicable to Awards; and



--------------------------------------------------------------------------------

(xiii) to make all other determinations deemed necessary or advisable for
administering the Plan.

(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants and any other holders of Awards.

5. Eligibility. Restricted Stock Units, Performance Shares, Performance Units,
Stock Appreciation Rights, Deferred Stock Units and Nonstatutory Stock Options
may be granted to Service Providers. Incentive Stock Options may be granted only
to Employees.

6. No Employment Rights. Neither the Plan nor any Award shall confer upon a
Participant any right with respect to continuing the Participant’s employment
with the Company or its Subsidiaries, nor shall they interfere in any way with
the Participant’s right or the Company’s or Subsidiary’s right, as the case may
be, to terminate such employment at any time, with or without cause or notice.

7. Code Section 162(m) Provisions.

(a) Option and SAR Annual Share Limit. No Participant shall be granted, in any
Fiscal Year, Options and Stock Appreciation Rights to purchase more than 400,000
Shares in the aggregate; provided, however, that such limit shall be increased
to 1,200,000 Shares for the Fiscal Year in which the Participant commences
Service Provider status.

(b) Restricted Stock and Performance Share Annual Limit. No Participant shall be
granted, in any Fiscal Year, Restricted Stock Units and/or Performance Shares
covering more than 200,000 Shares in the aggregate; provided, however, that such
limit shall be increased to 600,000 Shares for the Fiscal Year in which the
Participant commences Service Provider status.

(c) Performance Units Annual Limit. No Participant shall receive Performance
Units, in any Fiscal Year, having an initial value greater than $1,000,000 in
the aggregate; provided, however, that such limit shall be increased to
$3,000,000 for the Fiscal Year in which the Participant commences Service
Provider status.

(d) Section 162(m) Performance Restrictions. For purposes of qualifying Awards
of Restricted Stock Units, Performance Shares, Performance Units or Deferred
Stock Units as “performance-based compensation” under Section 162(m) of the
Code, the Administrator, in its discretion, may set restrictions based upon the
achievement of Performance Goals. The Performance Goals shall be set by the
Administrator on or before the latest date permissible to enable the Restricted
Stock Units, Performance Shares, Performance Units or Deferred Stock Units to
qualify as “performance-based compensation” under Section 162(m) of the Code.
With respect to Restricted Stock Units, Performance Shares, Performance Units or
Deferred Stock Units which are intended to qualify under Section 162(m) of the
Code, the Administrator shall follow any procedures determined by it from time
to time to be necessary or appropriate to ensure qualification of that Award
under Section 162(m) of the Code (e.g., in setting the Performance Goals and in
subsequently certifying the attainment of those goals). No performance vesting
requirements used to qualify such Awards as performance-based compensation under
Section 162(m) of the Code may be waived by the Administrator, except in the
event of an involuntary termination of the Participant’s Service Provider status
or as otherwise provided in Section 18(c).



--------------------------------------------------------------------------------

(e) Changes in Capitalization. The numerical limitations in Sections 7(a) and
(b) shall be adjusted equitably and proportionately in connection with any
change in the Company’s capitalization as described in Section 18(a).

8. Term of Plan. The Plan shall continue in effect for a term of ten (10) years
following the date upon which the Board approved the Plan in 2004.

9. Stock Options.

(a) Term. The term of each Option shall be stated in the Notice of Grant;
provided, however, that the term shall be ten (10) years from the date of grant
or such shorter term as may be provided in the Notice of Grant. Moreover, in the
case of an Incentive Stock Option granted to an Employee who, at the time the
Incentive Stock Option is granted, owns stock representing more than ten percent
(10%) of the voting power of all classes of stock of the Company or any Parent
or Subsidiary, the term of the Incentive Stock Option shall be five (5) years
from the date of grant or such shorter term as may be provided in the Notice of
Grant.

(b) Option Exercise Price. The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be determined by the
Administrator and shall be no less than 100% of the Fair Market Value per Share
on the date of grant; provided, however, that in the case of an Incentive Stock
Option granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.

(c) No Repricing. The exercise price for an Option may not be reduced without
the consent of the Company’s stockholders. This shall include, without
limitation, a repricing of the Option as well as an Option exchange program
whereby the Participant agrees to cancel an existing Option in exchange for an
Option, SAR or other Award under the Plan.

(d) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions which must be satisfied before the Option may be
exercised. In so doing, the Administrator may specify that an Option may not be
exercised until the completion of a service period or until performance
milestones are satisfied.

(e) Form of Consideration. The Administrator shall determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Subject to Applicable
Laws, such consideration may consist entirely of:

(i) cash;

(ii) check;

(iii) other Shares which (A) in the case of Shares acquired upon exercise of an
Option, have been owned by the Participant for the period (if any) necessary to
avoid any resulting charge to the Company’s earnings for financial accounting
purposes and (B) have a Fair Market Value on the date of surrender equal to the
aggregate exercise price of the Shares as to which said Option shall be
exercised;



--------------------------------------------------------------------------------

(iv) a broker-dealer sale and remittance program pursuant to which the
Participant shall (A) provide instructions (either in writing or electronically)
to a Company designated brokerage firm (or, with respect to Participants subject
to Section 16(b), a broker reasonably satisfactory to the Company for purposes
of administering such procedure in accordance with the Company’s
pre-clearance/pre-notification policies) to effect the immediate sale of some or
all of the purchased Shares and remit to the Company on the settlement date
sufficient funds to cover the aggregate exercise price payable for the purchased
Shares and any applicable withholding taxes and (B) shall provide directives
(either in writing or electronically) to the Company to deliver the certificates
for the purchased Shares directly to such brokerage firm on the settlement date
in order to complete the sale transaction;

(v) any combination of the foregoing methods of payment; or

(vi) such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws.

(f) Exercise of Option; Rights as a Stockholder. Any Option granted hereunder
shall be exercisable according to the terms of the Plan and at such times and
under such conditions as determined by the Administrator and set forth in the
Option Agreement. An Option may not be exercised for a fraction of a Share.

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised, unless the sale and remittance
procedure under Section 9(e)(iv) is utilized. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the Participant. Until the stock
certificate evidencing such Shares is issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the Shares covered by the Option,
notwithstanding the exercise of the Option. The Company shall issue (or cause to
be issued) such stock certificate promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the stock certificate is issued, except as provided in
Section 18 of the Plan. Exercising an Option in any manner shall decrease the
number of Shares thereafter available for sale under the Option, by the number
of Shares as to which the Option is exercised.

(g) Termination of Relationship as a Service Provider. If a Participant
terminates Service Provider status, other than upon the Participant’s death or
Disability, the Participant may exercise his or her Option within such period of
time as is specified in the Option Agreement to the extent that the Option is
vested on the date of such termination (but in no event later than the
expiration of the term of such Option as set forth in the Option Agreement). In
the absence of a specified time in the Option Agreement, the Option shall remain
exercisable for three (3) months following the Participant’s termination of
Service Provider status. If, on the date of such termination, the Participant is
not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall immediately revert to the Plan. If, after
termination of Service Provider status, the Participant does not exercise the
vested portion of his or her Option within the time specified by the
Administrator, the Option shall terminate, and the Shares covered by the vested
Option shall revert to the Plan.

(h) Disability. If a Participant terminates Service Provider status as a result
of the Participant’s Disability, the Participant may exercise his or her Option
within such period of time as is specified in the Option Agreement to the extent
the Option is vested on the date of such termination



--------------------------------------------------------------------------------

(but in no event later than the expiration of the term of such Option as set
forth in the Option Agreement). In the absence of a specified time in the Option
Agreement, the Option shall remain exercisable for twelve (12) months following
the Participant’s termination of Service Provider status by reason of
Disability. If, on the date of such termination, the Participant is not vested
as to his or her entire Option, the Shares covered by the unvested portion of
the Option shall immediately revert to the Plan. If, after termination of
Service Provider status, the Participant does not exercise the vested portion of
his or her Option within the time specified herein, the Option shall terminate,
and the Shares covered by the vested Option shall revert to the Plan.

(i) Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Option Agreement (but in no event may the option be
exercised later than the expiration of the term of such Option as set forth in
the Option Agreement), by the Participant’s designated beneficiary, provided
such beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Option Agreement, the Option shall remain exercisable for twelve (12) months
following the Participant’s death. If the Option is not so exercised within the
time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan.

(j) Special Extension of Exercise Period. The Administrator may include in the
Award Agreement for one or more Option grants made under the Plan an automatic
extension provision whereby the specified post-termination exercise period in
effect for each such Option shall automatically be extended by an additional
period of time equal in duration to any interval within the specified
post-termination exercise period during which the exercise of that Option or the
immediate sale of the Shares acquired under such Option could not be effected in
compliance with Applicable Laws, but in no event shall such an extension result
in the continuation of any such Option beyond the expiration date of the term of
that Option.

(k) ISO $100,000 Rule. Each Option shall be designated in the Notice of Grant as
either an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designations, to the extent that the aggregate Fair Market
Value of Shares subject to a Participant’s Incentive Stock Options granted by
the Company or any Parent or Subsidiary, which become exercisable for the first
time during any calendar year (under all plans of the Company or any Parent or
Subsidiary) exceeds $100,000, such excess Options shall be treated as
Nonstatutory Stock Options. For purposes of this Section 9(k), Incentive Stock
Options shall be taken into account in the order in which they were granted,
except to the extent otherwise provided under Applicable Law, and the Fair
Market Value of the Shares shall be determined as of the time of grant.

10. Stock Appreciation Rights.

(a) Grant of SARs. Subject to the terms and conditions of the Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Administrator, in its sole discretion. The Administrator shall have
complete discretion to determine the number of SARs granted to any Participant,
subject to the express limitations of the Plan.

(b) Exercise Price and other Terms. Subject to Section 7(a) of the Plan, the
Administrator, subject to the provisions of the Plan, shall have complete
discretion to determine the terms and conditions of SARs granted under the Plan;
provided, however, that no SAR may have a term of



--------------------------------------------------------------------------------

more than ten (10) years from the date of grant. The exercise price for the
Shares or cash to be issued pursuant to an already granted SAR may not be
changed without the consent of the Company’s stockholders. This shall include,
without limitation, a repricing of the SAR as well as an SAR exchange program
whereby the Participant agrees to cancel an existing SAR in exchange for an
Option, SAR or other Award under the Plan.

(c) Payment of SAR Amount. Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

(i) the amount by which the Fair Market Value per Share on the date of exercise
exceeds the exercise price; times

(ii) the number of Shares with respect to which the SAR is exercised.

(d) Payment upon Exercise of SAR. At the discretion of the Administrator,
payment for a SAR may be in cash, Shares or a combination thereof.

(e) SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Administrator, in its sole
discretion, shall determine.

(f) Expiration of SARs. A SAR granted under the Plan shall expire upon the date
determined by the Administrator, in its sole discretion, and set forth in the
Award Agreement, but in no event shall such term exceed ten (10) years.

(g) Termination of Relationship as a Service Provider. If a Participant
terminates Service Provider status, other than upon the Participant’s death or
Disability, the Participant may exercise his or her SAR within such period of
time as is specified in the Award Agreement to the extent that the SAR is vested
on the date of such termination (but in no event later than the expiration of
the term of such SAR as set forth in the Award Agreement). In the absence of a
specified time in the Award Agreement, the SAR shall remain exercisable for
three (3) months following the Participant’s termination of Service Provider
status. If, on the date of such termination, the Participant is not vested as to
his or her entire SAR, the Shares covered by the unvested portion of the SAR
shall immediately revert to the Plan. If, after termination of Service Provider
status, the Participant does not exercise the vested portion of his or her SAR
within the time specified by the Administrator, the SAR shall terminate, and the
Shares covered by the vested SAR shall revert to the Plan.

(h) Disability. If a Participant terminates Service Provider status as a result
of the Participant’s Disability, the Participant may exercise his or her SAR
within such period of time as is specified in the Award Agreement to the extent
the SAR is vested on the date of such termination (but in no event later than
the expiration of the term of such SAR as set forth in the Award Agreement). In
the absence of a specified time in the Award Agreement, the SAR shall remain
exercisable for twelve (12) months following the Participant’s termination of
Service Provider status by reason of Disability. If, on the date of such
termination, the Participant is not vested as to his or her entire SAR, the
Shares covered by the unvested portion of the SAR shall immediately revert to
the Plan. If, after termination of Service Provider status, the Participant does
not exercise the vested portion of his or her SAR within the time specified
herein, the SAR shall terminate, and the Shares covered by the vested SAR shall
revert to the Plan.

(i) Death of Participant. If a Participant dies while a Service Provider, the
SAR may be exercised following the Participant’s death within such period of
time as is specified in the Award



--------------------------------------------------------------------------------

Agreement (but in no event may the SAR be exercised later than the expiration of
the term of such SAR as set forth in the Award Agreement), by the Participant’s
designated beneficiary, provided such beneficiary has been designated prior to
Participant’s death in a form acceptable to the Administrator. If no such
beneficiary has been designated by the Participant, then such SAR may be
exercised by the personal representative of the Participant’s estate or by the
person(s) to whom the SAR is transferred pursuant to the Participant’s will or
in accordance with the laws of descent and distribution. In the absence of a
specified time in the Award Agreement, the SAR shall remain exercisable for
twelve (12) months following the Participant’s death. If the SAR is not so
exercised within the time specified herein, the SAR shall terminate, and the
Shares covered by such SAR shall revert to the Plan.

(j) Special Extension of Exercise Period. The Administrator may include in the
Award Agreement for one or more SAR Awards made under the Plan an automatic
extension provision whereby the specified post-termination exercise period in
effect for each such SAR Award shall automatically be extended by an additional
period of time equal in duration to any interval within the specified
post-termination exercise period during which the exercise of that SAR Award or
the immediate sale of the Shares acquired under such Award could not be effected
in compliance with Applicable Laws, but in no event shall such an extension
result in the continuation of any such SAR Award beyond the expiration date of
the term of that Award.

11. Restricted Stock Units.

(a) Grant of Restricted Stock Units. Subject to the terms and conditions of the
Plan, Restricted Stock Units may be granted to Participants at any time as shall
be determined by the Administrator, in its sole discretion. Subject to
Section 7(b) hereof, the Administrator shall have complete discretion to
determine (i) the number of Shares underlying each Award of Restricted Stock
Units and (ii) the conditions that must be satisfied for those Shares to vest
and become issuable, which typically will be based principally or solely on the
continued provision of services but may include a performance-based component.
Each Restricted Stock Unit shall be the equivalent of one Share for purposes of
determining the number of Shares subject to that Award. The Shares underlying
each Restricted Stock Unit Award shall not be issued until the applicable
vesting conditions are satisfied. Until the Shares are issued, no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to the Restricted Stock Units.

(b) Other Terms. The Administrator, subject to the provisions of the Plan, shall
have complete discretion to determine the terms and conditions of Restricted
Stock Units awarded under the Plan. Restricted Stock Unit Awards shall be
subject to the terms, conditions, and restrictions determined by the
Administrator at the time the Restricted Stock Units are awarded. The
Administrator may require the recipient to sign a Restricted Stock Unit Award
agreement as a condition of the award. Any certificates representing the Shares
of Common Stock issued under such Award shall bear such legends as shall be
determined by the Administrator.

(c) Restricted Stock Unit Award Agreement. Each Restricted Stock Unit Award
shall be evidenced by an agreement that shall specify the cash consideration (if
any) payable per underlying Share and such other terms and conditions as the
Administrator, in its sole discretion, shall determine; provided; however, that
if there is a cash issue price payable for the Shares underlying the Restricted
Stock Unit Award, such price must be paid no more than ten (10) years following
the date of the Award.



--------------------------------------------------------------------------------

12. Performance Shares.

(a) Grant of Performance Shares. Subject to the terms and conditions of the
Plan, Performance Shares may be granted to Participants at any time as shall be
determined by the Administrator, in its sole discretion. Subject to Section 7(b)
hereof, the Administrator shall have complete discretion to determine (i) the
number of Shares underlying each Performance Share Award and (ii) the conditions
that must be satisfied for those Shares to vest and become issuable, which
typically will be based principally or solely on achievement of performance
milestones but may include a service-based component. Performance Shares shall
be granted in the form of units to acquire Shares. Each such unit shall be the
equivalent of one Share for purposes of determining the number of Shares subject
to an Award. Until the Shares are issued, no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to Performance
Shares.

(b) Other Terms. The Administrator, subject to the provisions of the Plan, shall
have complete discretion to determine the terms and conditions of Performance
Shares granted under the Plan. Performance Share Awards shall be subject to the
terms, conditions and restrictions determined by the Administrator at the time
the Award is made, which may include such performance-based milestones as are
determined appropriate by the Administrator. The Administrator may require the
recipient to sign a Performance Share Award Agreement as a condition of the
Award. Any certificates representing the Shares issued under such Award shall
bear such legends as shall be determined by the Administrator.

(c) Performance Share Award Agreement. Each Performance Share Award shall be
evidenced by an agreement that shall specify such other terms and conditions as
the Administrator, in its sole discretion, shall determine.

13. Performance Units.

(a) Grant of Performance Units. Performance Units are similar to Performance
Shares, except that they shall be settled in a cash equivalent to the Fair
Market Value of the underlying Shares, determined as of the vesting date.
Subject to the terms and conditions of the Plan, Performance Units may be
granted to Participants at any time and from time to time as shall be determined
by the Administrator, in its sole discretion. The Administrator shall have
complete discretion to determine the conditions that must be satisfied in order
for the awarded Performance Units to vest, which typically will be based
principally or solely on achievement of performance milestones but may include a
service-based component. Performance Units shall be granted in the form of units
to acquire Shares. Each such unit shall be the cash equivalent of one Share of
Common Stock. No right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to Performance Units or the cash payable
thereunder.

(b) Number of Performance Units. Subject to Section 7(c) hereof, the
Administrator will have complete discretion in determining the number of
Performance Units granted to any Participant.

(c) Other Terms. The Administrator, subject to the provisions of the Plan, shall
have complete discretion to determine the terms and conditions of Performance
Units granted under the Plan. Performance Unit Awards shall be subject to the
terms, conditions, and restrictions determined by the Administrator at the time
the Award is made, which may include such performance-based milestones as are
determined appropriate by the Administrator. The Administrator may require the
recipient to sign a Performance Unit agreement as a condition of the award. Any
certificates representing the units awarded shall bear such legends as shall be
determined by the Administrator.



--------------------------------------------------------------------------------

(d) Performance Unit Award Agreement. Each Performance Unit Award shall be
evidenced by an agreement that shall specify such terms and conditions as the
Administrator, in its sole discretion, shall determine.

14. Deferred Stock Units.

(a) Description. Deferred Stock Units shall consist of a Restricted Stock Unit,
Performance Share or Performance Unit Award that the Administrator, in its sole
discretion, permits to be paid out in installments or on a deferred basis, in
accordance with rules and procedures established by the Administrator. Deferred
Stock Units shall remain subject to the claims of the Company’s general
creditors until the underlying Shares (or cash equivalent) are distributed to
the Participant.

(b) 162(m) Limits. Deferred Stock Units shall be subject to the annual 162(m)
limits applicable to the underlying Restricted Stock Unit, Performance Share or
Performance Unit Award as set forth in Section 7 hereof.

15. Leaves of Absence. Unless the Administrator provides otherwise or except as
otherwise required by Applicable Laws, vesting of Awards granted hereunder shall
cease on the first day of any unpaid leave of absence and shall only recommence
upon return to active service.

16. Part-Time Service.

(a) Unless the Administrator provides otherwise or except as otherwise required
by Applicable Laws, any service-based vesting of Awards granted hereunder (other
than Performance Shares or RSUs) shall be extended on a proportionate basis in
the event an Employee on a full-time schedule transitions to a work schedule
under which he or she is customarily scheduled to work on less than a full-time
basis, or if not on a full-time work schedule, to a schedule requiring fewer
hours of service. Such vesting shall be proportionately re-adjusted
prospectively in the event that the Employee subsequently becomes regularly
scheduled to work additional hours of service.

(b) Unless the Administrator provides otherwise or except as otherwise required
by Applicable Laws, any service-based vesting of Performance Share or RSU Awards
granted hereunder shall continue unchanged and unaffected in the event an
Employee on a full-time schedule transitions to a work schedule under which he
or she is customarily scheduled to work on less than a full-time basis, or if
not on a full-time work schedule, to a schedule requiring fewer hours of
service.

17. Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
recipient, only by the recipient. If the Administrator makes an Award
transferable, such Award shall contain such additional terms and conditions as
the Administrator deems appropriate.

18. Adjustments Upon Changes in Capitalization, Dissolution or Liquidation or
Change of Control.

(a) Changes in Capitalization. The number and/or class of securities covered by
each outstanding Award, the number and/or class of securities available for
issuance under the Plan (including shares or securities returned to the Plan
upon cancellation or expiration of an Award), as well as the exercise or issue
price per share in effect under each such outstanding Award (provided the
aggregate exercise or issue price shall remain the same) and the 162(m)
fiscal-year share issuance



--------------------------------------------------------------------------------

limits under Sections 7(a) and (b) hereof shall be equitably and proportionately
adjusted to reflect any change to the Common Stock resulting from a stock split,
reverse stock split, stock dividend, recapitalization, combination or
reclassification, exchange of shares, spin-off transaction, or any other change
to the Common Stock effected without receipt of consideration by the Company,
and shall also be equitably and proportionally adjusted should the value of the
outstanding shares of Common Stock be substantially reduced as a result of a
spin-off transaction or an extraordinary dividend or distribution; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Compensation Committee in such manner as it
deems appropriate in order to prevent the dilution or enlargement of benefits
under the Plan and the outstanding Awards, and such adjustments shall be final,
binding and conclusive. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock subject
to an Award.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide for a Participant to have the
right to exercise his or her Option or SAR until ten (10) days prior to such
transaction as to all of the Shares subject to such Award, including Shares as
to which the Award would not otherwise be exercisable. In addition, the
Administrator may provide that any Company repurchase option or forfeiture
provisions applicable to any Award shall lapse 100%, and any other vesting and
issuance provisions applicable to any Award and the underlying Shares shall
accelerate 100%, provided the proposed dissolution or liquidation takes place at
the time and in the manner contemplated. To the extent an Award has not been
previously exercised (with respect to Options and SARs) or the Shares underlying
any other Award have not vested and issued, the Award and the right to acquire
Shares thereunder will terminate immediately prior to the consummation of such
proposed action.

(c) Change of Control.

(i) Stock Options and SARs. In the event of a Change of Control, each
outstanding Option and SAR shall be assumed or an economically equivalent option
or SAR substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to so
assume or substitute for the Option or SAR, the Participant shall fully vest in
and have the right to exercise the Option or SAR as to all of the Awarded Stock,
including Shares as to which it would not otherwise be vested or exercisable. If
an Option or SAR becomes fully vested and exercisable in lieu of assumption or
substitution in the event of a Change of Control, the Administrator shall notify
the Participant in writing or electronically that the Option or SAR shall be
fully vested and exercisable for a period of fifteen (15) days from the date of
such notice, and the Option or SAR shall terminate upon the expiration of such
period. For the purposes of this paragraph, the Option or SAR shall be
considered assumed if, following the Change of Control, the option or stock
appreciation right confers the right to purchase or receive, for each Share
subject to the Option or SAR immediately prior to the Change of Control, the
consideration (whether stock, cash, or other securities or property) received in
the Change of Control by holders of Common Stock for each Share held on the
effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the Change of Control is not solely common stock of the successor corporation
or its Parent, the Administrator may, with the consent of the successor
corporation, provide for the consideration to be received upon the exercise of
the Option or SAR, for each Share subject to the Option or SAR, to be solely
common stock of the successor corporation or its Parent equal in fair market
value to the per share consideration received by holders of Common Stock in the
Change of Control.



--------------------------------------------------------------------------------

(ii) Restricted Stock Units, Performance Shares, Performance Units and Deferred
Stock Units. In the event of a Change of Control, each outstanding Restricted
Stock Unit, Performance Share, Performance Unit and Deferred Stock Unit Award
shall be assumed or an economically equivalent Restricted Stock Unit,
Performance Share, Performance Unit and Deferred Stock Unit Award substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation. In the event that the successor corporation refuses to so assume or
substitute for the Restricted Stock Unit, Performance Share, Performance Unit or
Deferred Stock Unit Award, the Participant shall fully vest in the Restricted
Stock Unit, Performance Share, Performance Unit or Deferred Stock Unit Award,
including as to Shares (or with respect to Performance Units, the cash
equivalent thereof) which would not otherwise be vested. For the purposes of
this paragraph, a Restricted Stock Unit, Performance Share, Performance Unit and
Deferred Stock Unit Award shall be considered assumed if, following the Change
of Control, that Award confers the right to purchase or receive, for each Share
(or with respect to Performance Units, the cash equivalent thereof) subject to
the Award immediately prior to the Change of Control, the consideration (whether
stock, cash, or other securities or property) received in the Change of Control
by holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the Change of Control
is not solely common stock of the successor corporation or its Parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received, for each Share and each unit/right to acquire
a Share subject to the Award, to be solely common stock of the successor
corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the Change of Control.

(iii) Automatic Vesting Acceleration. The Administrator shall have the authority
to structure one or more Awards under the Plan so that those Awards shall
automatically vest in whole or in part immediately prior the effective date of a
Change of Control transaction or upon the subsequent termination of the
Participant’s status as a Service Provider within a designated period following
the effective date of such Change of Control, whether or not those Awards are
assumed or substituted for in that Change of Control.

(iv) Section 162(m) Awards. The Administrator shall also have the authority to
structure one or more Restricted Stock Unit, Performance Share, Performance Unit
or Deferred Stock Unit Awards intended to qualify as performance-based
compensation under Code Section 162(m) so that those Awards will automatically
vest in whole or in part immediately prior the effective date of a Change of
Control transaction or upon an involuntary termination of the Participant’s
status as a Service Provider within a designated period following the effective
date of such Change of Control, even though the automatic vesting of those
Awards may result in their loss of performance-based status under Code
Section 162(m).

19. Date of Grant. The date of grant of an Award shall be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination shall be provided to each Participant within a reasonable time
after the date of such grant.



--------------------------------------------------------------------------------

20. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan; provided, however, that the Board may not materially
amend the Plan without obtaining stockholder approval.

(b) Stockholder Approval. The Company shall obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Section 422
of the Code (or any successor rule or statute) or other Applicable Laws, rules
or regulations, including the requirements of any exchange on which the Common
Stock is listed or quoted. Such stockholder approval, if required, shall be
obtained in such a manner and to such a degree as is required by the applicable
law, rule or regulation.

(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing (or electronic format) and signed by the
Participant and the Company.

21. Conditions Upon Issuance of Shares.

(a) Legal Compliance. Shares shall not be issued pursuant to the exercise of an
Award unless the exercise of the Award or the issuance and delivery of such
Shares (or with respect to Performance Units, the cash equivalent thereof) shall
comply with Applicable Laws and shall be further subject to the approval of
counsel for the Company with respect to such compliance.

(b) Investment Representations. As a condition to the exercise or receipt of an
Award, the Company may require the person exercising or receiving such Award to
represent and warrant at the time of any such exercise or receipt that the
Shares are being purchased only for investment and without any present intention
to sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation is required.

22. Liability of Company.

(a) Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

(b) Grants Exceeding Allotted Shares. If the Awarded Stock covered by an Award
exceeds, as of the date of grant, the number of Shares which may be issued under
the Plan without additional stockholder approval, such Award shall be void with
respect to such excess Awarded Stock, unless stockholder approval of an
amendment sufficiently increasing the number of Shares subject to the Plan is
timely obtained in accordance with Section 20(b) of the Plan, and no Shares
subject to any Award shall actually be issued unless and until such stockholder
approval is obtained.

23. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.